Order. This matter coming on for consideration by the Court upon a Report of Referees filed herein charging the respondent, Marcelino P. Gutierrez, with unethical and unprofessional conduct in the practice of law, and including findings of fact, conclusions of law and recommendations, and the Court having considered said Report of Referees and having heard and considered statements of Anthony J. Albert, Esq., attorney for Respondent, and the respondent appearing in person before the Court, and the Court being sufficiently advised, Chief Justice LUJAN, Mr. Justice SADLER, Mr. Justice McGHEE and Mr. Justice COMPTON concurring, Mr. Justice KIKER not participating, It Is Ordered that the Report of Referees and Recommendations contained herein be and they are hereby adopted in their entirety. It Is Further Ordered that respondent Marcelino P. Gutierrez be and he is hereby adjudged to be guilty of unethical and unprofessional conduct in the practice of law. It Is Further Ordered that respondent, Marcelino P. Gutierrez, be and he is hereby suspended from the practice of law within the State of New Mexico for a term ending December 31, 1957.